Exhibit 10.1.4

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this 13th day of August, 2009, by the Grantor listed on the signature page
hereof (“Grantor”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited liability
company, in its capacity as administrative agent for the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns, the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to (a) that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Domestic Credit
Agreement”), dated as of the date hereof, by and among the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”). WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as the administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”). STANADYNE INTERMEDIATE HOLDING CORP., a Delaware corporation
(“Parent”), and STANADYNE CORPORATION, a Delaware corporation (“Borrower”), and
(b) that certain EXIM Guarantied Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “EXIM Credit
Agreement”, and together with the Domestic Credit Agreement, each, a “Credit
Agreement”, and collectively, the “Credit Agreements”), dated as of the date
hereof, by and among the Lenders, Agent, Parent, and Borrower, the Lender Group
is willing to make certain financial accommodations available to Borrower
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreements, but only
upon the condition, among others, that Grantor shall have executed and delivered
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
that certain Security Agreement of even date herewith (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”): and

WHEREAS, pursuant to the Security Agreement, Grantor is required to execute and
deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Copyright
Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;

(b) all reissues, continuations or extensions of the foregoing; and



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including any claim by Grantor
against third parties for past, present or future infringement of any Copyright
or any Copyright exclusively licensed under any Intellectual Property License,
including the right to receive damages, or the right to receive license fees,
royalties, and other compensation under any Copyright Intellectual Property
License.

3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantor to Agent, the Lender Group, the Bank Product Providers or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Security Agreement. Grantor hereby acknowledges and affirms that
the rights and remedies of Agent with respect to the Security Interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Copyright Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantor shall give Agent prior written notice of
no less than three (3) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Grantor hereby
authorizes Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of Grantor. Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Copyright Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Copyright Security Agreement or any other Loan Document refer to this Copyright
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Copyright Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement or in
any other Loan Document to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of each Credit Agreement) of all Obligations other
than unasserted contingent indemnification Obligations and other than any

 

2



--------------------------------------------------------------------------------

Bank Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of either Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

8. CONTROLLING LAW. This Copyright Security Agreement is to be governed and
construed in accordance with the laws of the State of New York, without regard
to the conflict of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:     STANADYNE CORPORATION,     a Delaware corporation     By:   /s/
Stephen S. Langin       Name:    Stephen S. Langin       Title:   Vice
President, Chief Financial Officer and Secretary

[Signature page to Copyright Security Agreement]

 

S-1



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO FOOTHILL, LLC,     a Delaware limited liability company,
    as Agent     By:   /s/ Samantha Alexander       Name:    Samantha Alexander
      Title:   Vice President        

[Signature page to Copyright Security Agreement]

 

S-2



--------------------------------------------------------------------------------

The registrants agree to furnish supplementally a copy of any omitted exhibit or
schedule to the Securities and Exchange Commission upon request.